Citation Nr: 9918989	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-46 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945.  The veteran's death occurred in February 
1982, and this appeal is being pursued by the veteran's 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions in January 1994 and November 1996 by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In June 1996 and May 1997, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
most recently returned to the Board in March 1999.  


FINDINGS OF FACT

1.  The appellant began to receive VA improved death pension 
benefits effective February 1, 1982.

2.  Her receipt of pension benefits from the United States 
Railroad Retirement Board in September 1986 raised her 
countable income above the limit for entitlement to improved 
VA death pension benefits, and her receipt of VA improved 
death pension benefits to which she was not entitled led to 
the creation of an overpayment in the calculated amount of 
$32,067.

3.  The appellant was primarily at fault in creation of the 
overpayment.

4.  Failure by the appellant to make any restitution of the 
overpayment would result in unfair gain to her.

5.  Collection of a substantial portion of the overpayment 
would not deprive the appellant of basic necessities, nullify 
the objective of VA pension, or require the appellant to 
relinquish a valuable right or incur a legal obligation.

6.  The appellant is 73 years of age; she has only modest 
assets; her monthly income reportedly exceeds her monthly 
expenses by $79.50.


CONCLUSION OF LAW

Waiver of recovery of one-half, but none greater, of an 
overpayment of improved death pension benefits totaling 
$32,067 is warranted.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that the veteran died in February 1982.  
The death certificate listed his occupation as a car 
inspector in the railroad industry.  In March 1982, the 
appellant, who is the veteran's surviving spouse, filed an 
application for dependency and indemnity compensation or 
death pension.  In April 1982, the RO wrote to the appellant 
requesting additional documentation and information; the 
appellant was asked whether she would receive benefits due to 
the veteran's railroad employment.  On a VA Form 21-4100, 
Statement of Income and Net Worth, received in November 1982, 
the appellant stated that, due to her age, she was not yet 
eligible for a pension under her late husband's railroad 
retirement plan and that she would have to be 62 years of age 
to qualify for that benefit.

In November 1982, the RO notified the appellant that her 
claim for death pension had been approved, effective from 
February 1, 1982.  

In September 1986, the appellant filed a VA Form 21-8918, 
Improved Pension Eligibility Verification Report (EVR).  In 
the section of that form concerning monthly income, she 
stated that the gross monthly amount of benefits she was 
receiving from the U. S. Railroad Retirement Board was 
"pending."  Thereafter, she filed EVRs in 1987, 1988, 1989, 
1990, 1991, and 1992 showing the amount received monthly in 
benefits from U. S. Railroad Retirement Board as $0.

The claims file contains a copy of a letter from the RO to 
the appellant, dated in March 1992, requesting prompt 
notification of VA with respect to any change in her or her 
spouse's income.  

In August 1993, the appellant filed an EVR showing a monthly 
income of $880.35 in benefits from the U. S. Railroad 
Retirement Board.

The U. S. Railroad Retirement Board reported to VA in 
September 1996 that the appellant was awarded a widow's 
annuity as of August 28, 1986, with a beginning date of June 
1, 1986.  The first benefit payment from the Railroad 
Retirement Board was issued in September 1986.

The RO determined that the appellant was not entitled to VA 
death pension benefits on October 1, 1986, or thereafter, 
because her countable income exceeded the income limits for 
death pension, and that her receipt of VA benefits to which 
she was not entitled led to the creation of an overpayment of 
death pension benefits of $32,067.

In November 1993, the appellant requested a waiver of 
recovery of the overpayment.  In connection with her waiver 
request, she stated that, at the time the railroad retirement 
annuity was to commence, she spoke with several persons at 
the U. S. Railroad Retirement Board, including the director 
of retirement claims, and she reportedly was informed that 
the VA benefits she was receiving had nothing to do with the 
railroad retirement pension.  She reportedly was led to 
believe that the railroad pension would not affect her VA 
benefits.  It was also her belief that Railroad Retirement 
Board personnel had furnished her incorrect information in 
that regard.

In a decision of May 1997, the Board found that the appellant 
was negligent in not reporting her receipt of railroad 
retirement pension payments to VA, but that she did not 
engage in fraud, material misrepresentation, or bad faith in 
the creation of the overpayment, and thus waiver or partial 
waiver of recovery of the overpayment is not prohibited by 
statute.  See 38 U.S.C.A. § 5302(c) (West 1991).

The question for consideration is whether collection of the 
overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  Factors to be 
considered in making that determination include:  The fault 
of the appellant and/or VA in creating the debt; whether 
collection of the overpayment would deprive the appellant of 
basic necessities; whether recovery would nullify the 
objective for which VA death pension was intended; whether 
failure by the appellant to make restitution would result in 
unfair gain to her; and whether the appellant's reliance on 
VA benefits would result in the relinquishment of a valuable 
right or incurrence of a legal obligation.  38 C.F.R. 
§ 1.965(a).

While this case was in remand status, the appellant, as 
requested, filed a financial status report in August 1997, 
which showed:  Monthly income from railroad retirement of 
$962.52 which exceeded her monthly expenses by $79.50; and 
assets, which included a 1996 Plymouth automobile valued at 
approximately $9,000, residential real estate (the 
appellant's home) valued at $69,700; and savings/investments 
in the amount of $4,889.04.  The appellant reported that she 
had no installment debts.  

The evidence of record demonstrates that failure by the 
appellant to make any restitution of the overpayment of death 
pension benefits would result in an unfair gain to her, as 
she was not entitled to receive any VA death pension benefits 
after she began to receive railroad retirement pension 
payments in 1986.  There is no indication in the record that 
the appellant relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.  Recovery of a 
significant amount of the overpayment would not nullify the 
objective for which VA pension is intended, which is 
provision of the necessities of life, as the appellant's 
monthly income exceeds her monthly expenses, after 
necessities are provided for.  

Turning to the factor of fault in the creation of the 
overpayment, the Board finds that the appellant was primarily 
at fault and VA was only minimally, if at all, at fault.  The 
appellant had a misunderstanding of her right to receive VA 
pension benefits at the same time she was receiving railroad 
retirement payments.  That misunderstanding, the Board has 
found, was the result of her negligence in not requesting 
information from VA as to her rights.  Her filing of EVRs 
from 1987 to 1992 showing no income from railroad retirement 
was the overriding reason that the overpayment was created.  
Ideally, the RO would have inquired of the appellant in 1986, 
when she became 62 years of age, if she was in receipt of 
railroad retirement benefits, as she had indicated in 1982 
that she would become eligible when she reached 62 years of 
age.  However, any fault by VA in that regard was minimal, as 
the RO's inaction did not relieve the appellant of her duty 
to report all income received from any source.

The appellant is now 73 years of age.  She has only modest 
assets, and her monthly income exceeds her monthly expenses 
by less than $100.  Under these circumstances, and 
considering her primary fault in the creation of the 
overpayment and the unfair gain to her which would result 
were recovery of the entire amount of the overpayment waived, 
the Board concludes that recovery of one-half of the 
overpayment should be waived, and recovery of the other half 
should not be waived.  Such a result, the Board finds, would 
be in accordance with equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.965(a).


ORDER

Recovery of one-half of an overpayment of improved death 
pension benefits totaling $32,067 is waived.  Recovery of the 
remaining balance of the overpayment is not waived.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals




 

